EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Emerson Engstrom (937-449-6400) on 16 May 2022.

The application has been amended as follows: 	
Please Amend claim 10 to make this an independent claim with the compatible features of independent claim 1 (including the same features except the “shape memory alloy” because claim 10 requires a second shape memory polymer instead).
Please Amend claim 11 to depend from claim 10 instead of claim 1.
That is, claims should recite:
“10. (Currently Amended) A method of reducing lost circulation in a wellbore comprising: 
introducing a fluid comprising a fluid loss control additive comprising an inner layer comprising a first shape memory polymer and an outer layer into the wellbore, 
wherein the first shape memory polymer comprises polyether ether ketone, sulfonated polyether ether ketone, polystyrene, poly(lauryl acrylate), or combinations thereof; and 
the outer layer comprises a second shape memory polymer comprising polyurethane, polydimethylsiloxane, or combinations thereof;
allowing the fluid loss control additive to lodge within fractures within a subsurface formation in the wellbore; and 
allowing the fluid loss control additive to expand within the fractures, thereby forming a barrier between the wellbore and the subsurface formation to reduce lost circulation in the wellbore.”

“11. (Currently Amended) The method of claim [[1]] 10, in which: 
the first shape memory polymer has a glass transition temperature Tg1 and a melting temperature Tm1; 
the outer layer comprises a second shape memory polymer having a glass transition temperature Tg2 and a melting temperature Tm2; and
Tg1 > Tg2, Tm1 > Tm2, or both.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 14 April 2022 have remedied the Claim Objections in line with the Office’s suggestions.  Accordingly, these are withdrawn.
The Examiner’s Amendment as above now requires (independent claim 1) wherein the fluid loss control additive comprises a shape memory polymer (SMP) inner layer and a shape memory alloy (SMA) outer layer, or (independent claim 10) wherein the fluid loss control additive comprises a first SMP inner layer of polyether ether ketone, sulfonated polyether ether ketone, polystyrene, poly(lauryl acrylate), or combinations thereof and a second SMP outer layer of polyurethane, polydimethylsiloxane, or combinations thereof.  These were previously indicated as allowable claims 4 and 10, respectively.
There is no Prior Art that discloses or teaches using a fluid loss control additive comprising either an SMP inner layer and SMA outer layer or the two SMP layers of the claimed materials.  While generally SMP and SMA fluid loss control additives are known (e.g., Shojaei WO 2018/118014), the Prior Art does not contemplate forming these with different smart memory materials in layers, which in the current invention is done in particular in order to allow variable expansion and shape change (blossoming) as in Figs. 2 and 3.  Only one with the benefit of the current disclosure would do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674